DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CARLTON JACKSON,
                              Appellant,

                                     v.

               SCHOOL BOARD OF PALM BEACH COUNTY,
                            Appellee.

                               No. 4D21-698

                               [June 16, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No.
502016CA001005XXXXMB.

  Jennifer S. Carroll of Law Offices of Jennifer S. Carroll, P.A., Jupiter,
and Isidro M. Garcia of Garcia Law Firm, P.A., West Palm Beach, for
appellant.

  Sean Fahey of Office of General Counsel, School Board of Palm Beach
County, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.